Citation Nr: 1225914	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  03-00 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had active service from October 1965 to November 1985 and from January 1991 to June 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Atlanta, Georgia, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD.  In September 2004, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In February 2005, the Board remanded the Veteran's appeal to the RO for additional action.  

The issue of service connection for a chronic acquired psychiatric disability to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In January 1994, the RO denied service connection for a psychiatric disorder to include PTSD.  The Veteran was informed in writing of the adverse decision and her appellate rights in January 1994.  In June 1994, the Veteran submitted a notice of disagreement (NOD) with the decision.  

2.  In May 1995, the RO issued a statement of the case (SOC) to the Veteran.  The Veteran did not submit a substantive appeal from the January 1994 rating decision.  

3.  Neither 38 C.F.R. § 3.156(c) (2006) nor the amended version of the regulation is more favorable to the Veteran's appeal.  

4.  Additional relevant original service medical documentation has been received.  
CONCLUSION OF LAW

The January 1994 RO decision denying service connection for a psychiatric disorder to include PTSD is final.  New and material evidence sufficient to reconsider the Veteran's claim of entitlement to service connection for a psychiatric disorder to include PTSD has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.326(a), 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate her claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reconsiders and remands the Veteran's claim of entitlement to service connection for a psychiatric disorder to include PTSD.  As such, no discussion of VA's duty to notify and to assist is necessary.  


II. Application to Reopen  

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2011).  
A.  Prior RO Decision

In January 1994, the RO denied service connection for a psychiatric disorder to include PTSD "as the evidence of record does not show a confirmed diagnosis of PTSD."  The Veteran was informed in writing of the adverse decision and her appellate rights in January 1994.  In June 1994, the Veteran submitted a NOD with the decision.  In May 1995, the RO issued a SOC to the Veteran.  The Veteran did not submit a substantive appeal from the January 1994 rating decision.  

The evidence upon which the RO formulated its decision may be briefly summarized.  The Veteran's service documentation then of record makes no reference to a chronic acquired psychiatric disorder or psychiatric complaints.  The documentation does reflect ongoing treatment for migraines and other disabilities.  The report of an April 1993 VA hospital summary notes that the Veteran was admitted due to nervousness, depression, Gulf War-related nightmares, and insomnia.  The Veteran was diagnosed with PTSD with depression and anxiety.  The report of an October 1993 VA examination for compensation purposes states that the Veteran reported that she had been chronically depressed and angry following her grandmother's death and experienced nightmares about soldiers being medically evacuated from Vietnam.  The Veteran was diagnosed with a schizoaffective disorder.  A March 1994 VA hospital summary notes that the Veteran was diagnosed with delayed-type PTSD.  A January 1995 VA hospital summary states that the Veteran was admitted upon her complaints of auditory hallucinations and depression.  The Veteran was diagnosed with a schizoaffective disorder with paranoid features.  

B.  New and Material Evidence

"New and material evidence" is defined by the provisions of 38 C.F.R. § 3.156(a).  That regulation has been amended during the pendency of the instant appeal.  The amended version of 38 C.F.R. § 3.156(a) applies only to applications filed on or after August 29, 2001.  As the Veteran's application to reopen her claim of entitlement to service connection for a psychiatric disorder to include PTSD was received in February 1999, the prior version of 38 C.F.R. § 3.156(a) is for application.  That regulation directs that: 

  (a)  New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant and which, by itself or in connection with the evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Additional evidence received since the January 1994 includes a service treatment record.  An October 1971 Army Clinical Record Cover Sheet reflects that the Veteran was hospitalized in the psychiatric ward for two days.  A diagnosis of a borderline personality disorder was advanced.  Given that the additional new and material evidence includes service documentation, the provisions of 38 C.F.R. § 3.156(c) are for application.  That regulation has also been amended during the pendency of the instant appeal.  Prior to October 6, 2006, the regulation directed that:  
  (c)  Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c) (2006).  

The amended regulation clarifies that:  

Service department records.  (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: 
  (i)  Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of paragraph (c) of this section are met; 
  (ii)  Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 
  (iii)  Declassified records that could not have been obtained because the records were classified when VA decided the claim.  
  (2)  Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  
  (3)  An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  
  (4)  A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c) (2011).  

The Court had directed that "where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to Appellant should ... apply unless Congress provided otherwise or permitted the Secretary ... to do otherwise and the Secretary did so."  Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. Derwinski, 1 Vet. App. 103, 109 (1990).  The Board finds that neither version of 38 C.F.R. § 3.156(c) is more favorable to the Veteran's appeal.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  Therefore, the Board will consider the Veteran's appeal under the current version of 38 C.F.R. § 3.156(c).  

An additional relevant service treatment record has been received.  The receipt of such additional service documentation mandates that the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder be reconsidered.  38 C.F.R. § 3.156(c) (2011).  


ORDER

The Veteran's application to reopen her claim of entitlement to service connection for a psychiatric disorder to include PTSD is granted.  


REMAND

The Veteran asserts that service connection is warranted for a chronic acquired psychiatric disorder to include PTSD secondary to her inservice traumatic events which included seeing severely wounded servicemen returning from Vietnam while she herself was receiving treatment at the same military medical facility.  

The service treatment records note that the Veteran was hospitalized for psychiatric complaints.  A diagnosis of a borderline personality disorder was advanced.  The post-service clinical documentation of record reflects that the Veteran's chronic psychiatric disability has been variously diagnosed as PTSD with depression and anxiety, a schizoaffective disorder, schizophrenia, a dysthymic disorder, acute depressive neurosis, and major depression.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that further VA psychiatric evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after May 2009 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all treatment of her chronic acquired psychiatric disorder after May 2009 including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Obtain any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after May 2009.  

3.  Then schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of her chronic acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a diagnosis of PTSD is advanced, the examiner should identify the specific stressor or stressors supporting such a diagnosis.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or greater) that any identified chronic acquired psychiatric disorder had its onset during active service; is related to the Veteran's inservice psychiatric treatment and claimed inservice stressful experiences including witnessing the treatment of wounded servicemen returning from the Republic of Vietnam; or otherwise originated during active service.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner. 

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then adjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


